DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3, 5-7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muntermann et al (2008/0294735).
Regarding claims 1, 9 and 10.  Muntermann teaches a program, method and a message transport channel automatically selecting and message transmitting apparatus comprising:
a memory configured to store one or more instructions; and a processor configured to execute the one or more instructions stored in the memory, wherein the processor performs, by executing the one or more instructions (figure 1, item 16 – server comprising processor, memory storing instructions), 
figure 1, item 16 – server obtains message information on a transmission target message from the sender, 0011 – senders compile message content components and specify message preferences and server calculates a utility and cost of sending the message over different types of communication channel.  The  utility is calculated using the sender message preferences, communication channel attributes, sending and recipient device attributes and preferably also, but not essentially, preferences of the recipient, 0064 – users provide information about their contact details, messaging preferences and available communication devices/channels, 0072 – sender composes a message and specify message attributes (0073), 0078 – sender selects one of his or her communication devices and using the message service client software provided thereon, compiles content for the message to be sent.  This content can comprise text, voice recording, image file attachments, or any other suitable type of content.  Information comprising the recipient details, characteristics of the message and the sender’s preferences, 0082 – message details comprise recipient details, message characteristics, sender’s preference and optionally, the message content, 0083 – server sends information about ranked channels to the sender and in return receives information from the sender as to which of the channels the user has selected.  For example, in addition to the cost of message sending, the sender is informed about the restrictions that the channel may have such as ability to send attachments via SMS.  If the sender selects SMS, the content is stripped of the attachment and only the text of the message is delivered, 0085 – a user selects message content parts to add to the message, such as text, file attachments, etc.); 
figure 1, item 16 – server obtains message information on a transmission target message from the sender, 0011 – senders compile message content components and specify message preferences and server calculates a utility and cost of sending the message over different types of communication channel.  The utility is calculated using the sender message preferences, communication channel attributes, sending and recipient device attributes and preferably also, but not essentially, preferences of the recipient, 0032 – recipient message preference attributes.  For example, the recipient prefers SMS over email at particular times of day, 0064 – users provide information about their contact details, messaging preferences and available communication devices/channels, 0072 – sender composes a message and specify message attributes (0073), 0078 – sender selects one of his or her communication devices and using the message service client software provided thereon, compiles content for the message to be sent.  This content can comprise text, voice recording, image file attachments, or any other suitable type of content.  Information comprising the recipient details, characteristics of the message and the sender’s preferences, 0082 – message details comprise recipient details, message characteristics, sender’s preference and optionally, the message content, 0089 – attributes of the recipient device or entity.  Recipient could specify that no email should be received for a predefined period of time);
obtaining information on one or more reception-available channels based on the message information and receiver information message (abstract – server selects communication channel using cost and utility based on sender message preferences, communication channel attributes, sending and recipient device attributes and preferences of the recipient, 0011 – senders compile message content components and specify message preferences and server calculates a utility and cost of sending the message over different types of communication channel.  The  utility is calculated using the sender message preferences, communication channel attributes, sending and recipient device attributes and preferably also, but not essentially, preferences of the recipient, 0014-0017 – calculate a utility of sending the message over at least one of the communication channels on the basis of at least some of the message attribute values, communication channel attributes values, sending entity attribute values and recipient entity attribute values, 00035 – rank channels based in terms of utility and cost,  0064 – users provide information about their contact details, messaging preferences and available communication devices/channels, 0072 – sender composes a message and specify message attributes (0073), 0078 – sender selects one of his or her communication devices and using the message service client software provided thereon, compiles content for the message to be sent.  This content can comprise text, voice recording, image file attachments, or any other suitable type of content.  Information comprising the recipient details, characteristics of the message and the sender’s preferences, 0079 – server provides a list of available channels for the proposed message together with a utility value and cost value, 0080 – server selects by itself one of the communication channels on the basis of the utility information and/or the cost information,  0082 – server ranks the available communication channels based on recipient details, message characteristics, sender’s preferences and message , 0083 – server sends information about ranked channels to the sender and in return receives information from the sender as to which of the channels the user has selected.  For example, in addition to the cost of message sending, the sender is informed about the restrictions that the channel may have such as ability to send attachments via SMS.  If the sender selects SMS, the content is stripped of the attachment and only the text of the message is delivered, 0085 – a user selects message content parts to add to the message, such as text, file attachments, etc.  SMS to mobile phone or email to PDA, 0087-0088 – sending device vector and receiving device vector, 0089– attributes of the recipient device, 0091-0092 – message characteristics, 0093 – communication channel vector, 0095 – device characteristics, 0096 – utility of sending the message via a communication channel x is calculated, 0097 – channel cost, 0101 – utility relation vector covers the relation of utilities when sending the message via communication channel x compared to sending via y, 0107 – communication channels associated with priority levels, message attributes, message size, multimedia content attachment (size), 0109 – for each communication channel there is a cost function for calculating the total costs when sending a message via a channel);

automatically, (0012-0016, 0018-22 – server automatically selects at least one or more reception available channels in response to obtaining the one or more reception available channels, 0017 – in this way, cross-platform and application agnostic messaging is provided because the message server automatically formats the message content parts as appropriate for the selected communication channel, 0037 – 0063 – server determines potentially available communication channels, 0065, figure 2 – message server automatically selects, 0080 – server selects by itself one of the communication channels), selecting at least one of the one or more reception-available channels; and transmitting the message through the selected channel in response to obtaining the information on the one or more reception-available channels (abstract – server selects communication channel using cost and utility based on sender message preferences, communication channel attributes, sending and recipient device attributes and preferences of the recipient, 0011 – senders compile message content components and specify message preferences and server calculates a utility and cost of sending the message over different types of communication channel.  The  utility is calculated using the sender message preferences, communication channel attributes, sending and recipient device attributes and preferably also, but not essentially, preferences of the recipient, 0014-0017 – calculate a utility of sending the message over at least one of the communication channels on the basis of at least some of the message attribute values, communication channel attributes values, sending entity attribute values and recipient entity attribute values, 00035 – rank channels based in terms of utility and cost, 0063 – in case that email or Instant Message channels are chosen the server makes use of the Internet connection server to send the message.  In the case that SMS, MMS or WAP Push channels are chosen the server makes use of the mobile connection gateway to send the message,  0064 – users provide information about their contact details, messaging preferences and available communication devices/channels, 0072 – sender composes a message and specify message attributes 0073), 0078 – sender selects one of his or her communication devices and using the message service client software provided thereon, compiles content for the message to be sent.  This content can comprise text, voice recording, image file attachments, or any other suitable type of content.  Information comprising the recipient details, characteristics of the message and the sender’s preferences, 0079 – server provides a list of available channels for the proposed message together with a utility value and cost value, 0080 – server selects by itself one of the communication channels on the basis of the utility information and/or the cost information,  0082 – server ranks the available communication channels based on recipient details, message characteristics, sender’s preferences and message content, communication channels of the recipient and message characteristics, 0083 – server sends information about ranked channels to the sender and in return receives information from the sender as to which of the channels the user has selected.  For example, in addition to the cost of message sending, the sender is informed about the restrictions that the channel may have such as ability to send attachments via SMS.  If the sender selects SMS, the content is stripped of the attachment and only the text of the message is delivered, 0085 – a user selects message content parts to add to the message, such as text, file attachments, etc.  SMS to mobile phone or email to PDA, 0087-0088 – sending device vector and receiving device vector, 0089– attributes of the recipient device, 0091-0092 – message characteristics, 0093 – communication channel vector, 0095 – device characteristics, 0096 – utility of sending the message via a communication channel x is calculated, 0097 – channel cost, 0101 – utility relation vector covers the relation of utilities when sending the message via communication channel x compared to sending via y, 0107 – 0109 – for each communication channel there is a cost function for calculating the total costs when sending a message via a channel).
Regarding claim 2.  Muntermann teaches wherein the selecting of the channel comprises: determining priorities of at least some of the one or more reception-available channels; and selecting the at least one channel according to the determined priorities (abstract – server selects communication channel using cost and utility based on sender message preferences, communication channel attributes, sending and recipient device attributes and preferences of the recipient, 0011 – senders compile message content components and specify message preferences and server calculates a utility and cost of sending the message over different types of communication channel.  The utility is calculated using the sender message preferences, communication channel attributes, sending and recipient device attributes and preferably also, but not essentially, preferences of the recipient, 0030 – calculate the utility on the basis of a cost of sending the message over at least one of the communication channels, 0034 – form a cost relation vector to enable comparison of the cost values for the various communication channels, 0035 – rank communication channels in terms of utility and cost, 0036 – sender of the message may select communication channel on the basis of the utility (and/or cost) information, 0037 – server selects a communication channel for sending the message on the basis of at least the calculated utility, 0079 – server provides a list of available channels for the proposed message together with a utility value and cost value, 0080 – server selects by 0082 – server ranks the available communication channels based on recipient details, 0083 – server sends information about ranked channels to the sender and in return receives information from the sender as to which of the channels the user has selected.  For example, in addition to the cost of message sending, the sender is informed about the restrictions that the channel may have such as ability to send attachments via SMS.  If the sender selects SMS, the content is stripped of the attachment and only the text of the message is delivered, 0088 – a utility relation vector is then formed describing the relation of utilities when sending the message via one communication channel compared to another, 0107 – set of attributes for communication channels and messages, 0109 – cost function for calculating the total costs when sending a message via a SMS channel, MMS channel, Push channel, email channel).
Regarding claim 3.  Muntermann teaches wherein the determining of the priorities comprises determining the priorities based on economical efficiency of each of the one or more reception-available channels (abstract – server selects communication channel using cost and utility based on sender message preferences, communication channel attributes, sending and recipient device attributes and preferences of the recipient, 0011 – senders compile message content components and specify message preferences and server calculates a utility and cost of sending the message over different types of communication channel.  The utility is calculated using the sender message preferences, communication channel attributes, sending and recipient device attributes and preferably also, but not 0030 – calculate the utility on the basis of a cost of sending the message over at least one of the communication channels, 0034 – form a cost relation vector to enable comparison of the cost values for the various communication channels, 0035 – rank communication channels in terms of utility and cost, 0036 – sender of the message may select communication channel on the basis of the utility (and/or cost) information, 0037 – server selects a communication channel for sending the message on the basis of at least the calculated utility, 0079 – server provides a list of available channels for the proposed message together with a utility value and cost value, 0080 – server selects by itself one of the communication channels on the basis of the utility information and/or the cost information,  0082 – server ranks the available communication channels based on recipient details, 0083 – server sends information about ranked channels to the sender and in return receives information from the sender as to which of the channels the user has selected.  For example, in addition to the cost of message sending, the sender is informed about the restrictions that the channel may have such as ability to send attachments via SMS.  If the sender selects SMS, the content is stripped of the attachment and only the text of the message is delivered, 0088 – a utility relation vector is then formed describing the relation of utilities when sending the message via one communication channel compared to another, 0107 – set of attributes for communication channels and messages, 0109 – cost function for calculating the total costs when sending a message via a SMS channel, MMS channel, Push channel, email channel).
Regarding claim 5.  Muntermann teaches wherein the obtaining of the information on the reception-available channel comprises obtaining information on one 0107 – set of attributes for communication channels and messages including message size for SMS, MMS, Push and email, as well as, multimedia content attachment size, 0109 – cost function for calculating the total costs when sending a message via a SMS channel, MMS channel, Push channel, email channel)...
Regarding claim 6.  Muntermann teaches obtaining information on one or more channels that the receiver can receive (abstract – server selects communication channel using cost and utility based on sender message preferences, communication channel attributes, sending and recipient device attributes and preferences of the recipient, 0011 – senders compile message content components and specify message preferences and server calculates a utility and cost of sending the message over different types of communication channel.  The  utility is calculated using the sender message preferences, communication channel attributes, sending and recipient device attributes and preferably also, but not essentially, preferences of the recipient, 0014-0017 – calculate a utility of sending the message over at least one of the communication channels on the basis of at least some of the message attribute values, communication channel attributes values, sending entity attribute values and recipient entity attribute values, 0021 – calculate a utility of sending the message over at least one of the communication channels on the basis of at least some of the message attribute values, communication channel attribute values, sending entity attribute values and recipient entity attribute values, 0058 – what is the best way to deliver a message to the recipient, having in mind, but not restricted to, the recipient’s connectivity and the 0063 – in case that email or Instant Message channels are chosen the server makes use of the Internet connection server to send the message.  In the case that SMS, MMS or WAP Push channels are chosen the server makes use of the mobile connection gateway to send the message, 0064 – users provide information about their contact details, messaging preferences and available communication devices/channels, 0082 – server ranks the available communication channels based on recipient details, message characteristics, sender’s preferences and message content, communication channels of the recipient and message characteristics, 0087-0088 – sending device vector and receiving device vector, 0089– attributes of the recipient device, 0091-0092 – message characteristics, 0093 – communication channel vector, 0095 – device characteristics, 0096 – utility of sending the message via a communication channel x is calculated, 0097 – channel cost, 0101 – utility relation vector covers the relation of utilities when sending the message via communication channel x compared to sending via y, 0107 – communication channels associated with priority levels, message attributes, message size, multimedia content attachment (size), 0109 – for each communication channel there is a cost function for calculating the total costs when sending a message via a channel);
obtaining information on whether the receiver allows reception of the one or more channels that the receiver can receive (0032 – receive recipient message preference attribute values.  This is advantageous because the recipient message preferences can be taken into account, for example, if the recipient prefers SMS over email at particular times of day, 0089 – the recipient could specify that no email should be received for a predefined period of time); and
abstract – server selects communication channel using cost and utility based on sender message preferences, communication channel attributes, sending and recipient device attributes and preferences of the recipient, 0011 – senders compile message content components and specify message preferences and server calculates a utility and cost of sending the message over different types of communication channel.  The  utility is calculated using the sender message preferences, communication channel attributes, sending and recipient device attributes and preferably also, but not essentially, preferences of the recipient, 0014-0017 – calculate a utility of sending the message over at least one of the communication channels on the basis of at least some of the message attribute values, communication channel attributes values, sending entity attribute values and recipient entity attribute values, 0021 – calculate a utility of sending the message over at least one of the communication channels on the basis of at least some of the message attribute values, communication channel attribute values, sending entity attribute values and recipient entity attribute values, 0058 – what is the best way to deliver a message to the recipient, having in mind, but not restricted to, the recipient’s connectivity and the status of the available channels?, 0063 – in case that email or Instant Message channels are chosen the server makes use of the Internet connection server to send the message.  In the case that SMS, MMS or WAP Push channels are chosen the server makes use of the mobile connection gateway to send the message, 0064 – users provide information about their contact details, messaging preferences and available communication devices/channels, 0082 – server ranks the available communication , 0087-0088 – sending device vector and receiving device vector, 0089– attributes of the recipient device, 0091-0092 – message characteristics, 0093 – communication channel vector, 0095 – device characteristics, 0096 – utility of sending the message via a communication channel x is calculated, 0097 – channel cost, 0101 – utility relation vector covers the relation of utilities when sending the message via communication channel x compared to sending via y, 0107 – communication channels associated with priority levels, message attributes, message size, multimedia content attachment (size), 0109 – for each communication channel there is a cost function for calculating the total costs when sending a message via a channel).
Regarding claim 7.  Muntermann teaches wherein the obtaining of the information on the reception-available channel further comprises obtaining information on at least one reception-available channel that can be received by a receiver’s device based on information on a type of the receiver’s device and an application installed in the receiver’s device (0005, 0029 – sending entity devices and applications can be different from and potentially incompatible with the recipient entity devices and applications.  The message server, by reformatting message content parts is able to deal with this.  The reformatting is such that the resulting message is compatible with the recipient entity and its messaging application software, 0057 – what is the most appropriate message application (e.g., email, SMS, other) to use for sending a particular message, having in mind its specific characteristics?, 0058 – what is the best way to deliver a message to the recipient, having in mind, but not restricted to, the 0059 – how can the prior two goals be attained while optimizing the total utility for the sender and recipient, including the communication cost?, 0060-0062 – we have developed a messaging service which addresses these issues and which also provides application agnostic and cross-platform messaging, 0085 – Thus it can be seen that the ability to provide cross-platform and application agnostic messaging is achieved by decoupling a message into message content parts and recompiling that message in a form suitable for a selected communication channel (such as SMS to a mobile phone, or email to a PDA)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muntermann in view of Shirazi et al (2019/0342725).
Regarding claim 4.  Muntermann does not explicitly teach selecting a next-highest channel of the selected channel according to the determined priorities if the 
retransmitting the message through the next-highest channel.
	Shirazi teaches determine if the sending failed and based thereon, selecting a second channel form the plurality of channels and sending the message to the user (0005).  Shirazi teaches determine if a channel can be used based on content type, time of day, sender identification, length of numbers, length of message and/or cost, user preferences wherein the recipient favors the channel for communication, an order of attempted channels, or type of message (0025, Table 1).  In some implementations, each rule corresponds to an ordered list of communication channels, including a primary channel and one or more secondary channels.  The secondary channels serve as failover channels if transmission through the primary channel is unsuccessful (0029-0030).  Determine that the message is not delivered to the client device and select another communication channel to transmit the message (0041).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as taught by Muntermann to include an ordered list of communication channels, including a primary channel and one or more secondary channels as taught by Shirazi thereby enabling the server to select a secondary channel when it is determined that the message cannot be delivered to the client via the primary channel.
3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muntermann in view of Hsiao et al (2012/0124146).


Regarding claim 8.  Muntermann does not teach  obtaining information on a state of the application installed in the receiver’s device; and obtaining information on one or more reception-available channels that can provide notification to the receiver in the receiver’s device.
	Hsiao teaches message channels may include web-chat, SMS, email, XMPP, mobile chat, chat services using gaming consoles and APIs that are offered by third parties (0021).  If the sender is using a web-chat interface to send a message, and the recipient is not currently using a web-chat interface (obtaining information on one or more applications installed in the receiver’s device), and the recipient has a mobile application installed on their phone, a message is sent to the mobile phone application (0030).  Hsiao teaches different signals may guide the selection of the messaging channels (0031-0035 – if user is using PC then send message via email, if the recipient has recently interacted with the user’s cellphone, the likelihood that a message will be delivered to the recipient via SMS or mobile-chat is increased).  Message length refers to the length of the message.  For example, if a message contains a substantial amount of text, the messaging module may decide to send the message via email channel and not a chat channel (0041).  Send messages with attachments via an email channel and not via a SMS channel because SMS channels may not be capable of handling attachments (0042).  Channel availability refers to whether a channel is available for communicating with the recipient.  For example, if the use is currently online and connected to the message server through a web-chat applications, the likelihood that the message will be delivered through we-chat is increased.  If the user has a mobile-chat application installed on the user’s phone, the likelihood that the message will be delivered via the mobile-chat is increased (0044).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as taught by Muntermann to monitor/obtain information regarding different messaging applications as taught by Hsiao thereby enabling the server to select one or more channels to use when sending the message to a recipient thereby ensuring delivery of the message to the user.
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muntermann in view of Bhatt et al (2019/0158434).
Regarding claim 11.  Muntermann does not teach selecting a next-highest channel of the selected channel according to the determined priorities if the message transmitted through the selected channel is not checked by the receiver for
a predetermined time or longer; and retransmitting the message through the next-highest channel.
	Bhatt teaches transmitting the message via the first communication channel and determine that the customer has failed to engage the message within a predetermined amount of time.  Determine a second communication channel and transmitting the message via the second communication channel (0018).  Select communication channel(s) based on a particular type of message.  For example, send message using a first communication channel (e.g., email) and upon detecting that the customer has not engaged the message within a predetermined amount of time, the system should next attempt to use a second communication channel (e.g., text message) to communicate 0033-0035).  Determine that customer has failed to engage the message within a predetermined amount of time.  For example, if the message was sent via email, determine if the user/customer failed to receive and/or open the email within a predetermined amount of time wherein the predetermined amount of time is based on the priority of the message (0059).  Determine if the customer has failed to engage with a second message via a second communication channel and use a third communication channel to send the message to the customer (0062).  Use different communication channels in a particular sequence, with the next communication channel in the sequencing being automatically activated after detecting the first communication channel failed (0065, 0068-0069, 0083).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as taught by Muntermann to determine if the customer failed to receive and/or open the email within a predetermined amount of time as taught by Bhatt thereby enabling the system to select one or more other channels to use when sending the message to a recipient thereby ensuring delivery of the message to the user.
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muntermann in view of Plymouth et al (2013/0293363).
Regarding claim 12.  Muntermann does not teach determining an urgency of the message; and changing, in response to determining that the message is urgent, an order of a message queue such that the urgent message prioritized in transmission order is transmitted via the selected channel.
0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as taught by Muntermann to determine if the message is important as taught by Plymouth thereby enabling the system to switch communication channel(s) based on the importance of the message/alert.
Response to Arguments
6.	Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 
	a)  Applicant agues Muntermann does not teach the server making the selection automatically (page 8).
	The Examiner disagrees.  Muntermann teaches server automatically selects (0012-0016, 0018-22 – server automatically selects at least one or more reception available channels in response to obtaining the one or more reception available channels, 0017 – in this way, cross-platform and application agnostic messaging is provided because the message server automatically formats the message content parts as appropriate for the selected communication channel, 0037 – server is arranged to select a communication channel, 0063 – server determines potentially available 0065, figure 2 – message server automatically selects, 0080 – server selects by itself one of the communication channels).
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646